NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4599-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEITH A. CRUMP,

     Defendant-Appellant.
_____________________________

                    Submitted November 26, 2018 – Decided December 4, 2018

                    Before Judges Haas and Sumners.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No.
                    13-12-2233.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Alicia J. Hubbard, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Monica do
                    Outeiro, Assistant Prosecutor, of counsel and on the
                    brief).

PER CURIAM
      After the trial judge denied defendant Keith A. Crump's motion to

suppress fifty packets of heroin found in his possession, defendant entered an

"open plea" 1 to third-degree possession of heroin, N.J.S.A. 2C:35-10(a)(1)

(count one); third-degree possession of heroin with intent to distribute it,

N.J.S.A. 2C:35-5(b)(3) (count two); and third-degree attempted distribution of

heroin, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:35-5(b)(3) (count three). The judge

sentenced defendant on count two to seven years in prison, with a three-year

period of parole ineligibility, and to concurrent five-year terms on counts one

and three.

      On appeal, defendant raises the following contention:

             THE EVIDENCE SHOULD BE SUPPRESSED
             BECAUSE THE STOP AND SEARCH OF
             [DEFENDANT]        BASED         ON       THE
             UNCORROBORATED AND VAGUE TIPS OF
             CONFIDENTIAL        INFORMANTS           WERE
             UNCONSTITUTIONAL (U.S. CONST., AMENDS. IV
             AND XIV; N.J. CONST. (1947), ARTICLE I, PAR.7).

After reviewing the record in light of this argument and applicable law, we

affirm.


1
   "An 'open plea' [is] one that d[oes] not include a recommendation from the
State nor a prior indication from the court, regarding sentence." State v. Ashley,
443 N.J. Super. 10, 22 (App. Div. 2015) (alterations in original) (emphasis
omitted) (quoting State v. Kates, 426 N.J. Super. 32, 42 n.4 (App. Div. 2012)
aff'd, 216 N.J. 393 (2014)).
                                                                          A-4599-16T4
                                        2
      The judge conducted an evidentiary hearing concerning defendant's

suppression motion, and rendered a thorough written decision setting forth

detailed findings of fact and conclusions of law. Therefore, a summary will

suffice here.

      In June 2013, an informant told Officer Christopher Acevedo that a man,

whose nickname was "Country," was selling heroin in, among other places, store

parking lots in Hazlet, and that he had purchased heroin from this individual.

The informant, who had given accurate information to Officer Acevedo on a

prior occasion, provided a physical description of "Country" and stated he drove

a red or "purplish" sedan that the informant thought was a Mitsubishi. Officer

Acevedo shared this information with an officer in Matawan Borough, who told

him that "Country" was defendant.

      In early August 2013, a second informant told Officer Acevedo that he

had also purchased heroin from defendant. 2 This informant stated that defendant

sold heroin in, among other places, the K-Mart Plaza parking lot in Hazlet.

      Armed with this information, the police set up surveillance units in the

parking lots for the K-Mart and another shopping center on the afternoon of



2
 This individual was a first-time informant, and gave the information to Officer
Acevedo following his arrest on a theft charge.
                                                                        A-4599-16T4
                                       3
August 5, 2013. In the K-Mart parking lot, Officer Vincent Quinn saw defendant

sitting in the driver's seat of a red sedan, which was an Oldsmobile rather than

a Mitsubishi.      The car was parked some distance away from the stores.

Defendant's physical description matched that given to Officer Acevedo by the

first informant.

      As he watched defendant, Officer Quinn saw a second individual, later

identified as co-defendant Andrew Bossick, in the parking lot. The officer

noticed that Bossick was not walking from either a store or another vehicle, and

was talking on a cellphone as he approached defendant's car. Bossick then got

into the passenger side of the car and began talking to defendant.

      At that point, the police moved in to conduct an investigatory stop. As

they drove toward defendant, he began to pull away. The officers then activated

their emergency lights. After driving a short distance, defendant stopped his car

near an exit to the parking lot.

      Officer Michael Duncan told defendant to turn the car off and toss the

keys outside. Defendant complied. Officer William Agar, Jr. directed Bossick

to get out of the car. When the officer asked Bossick whether he had offered to

buy anything from defendant, Bossick admitted that he had given $200 to




                                                                         A-4599-16T4
                                       4
defendant for some heroin, but the police arrived before defendant could

complete the transaction.3

      Officer Duncan then asked defendant if he had any heroin in his

possession. Defendant said no, but the officer patted down the outside of

defendant's pants pocket and felt "[a] small square object" that, upon

examination, was found to be fifty packets of heroin.

      At the suppression hearing, defendant argued that the police lacked the

reasonable and particularized suspicion necessary to conduct the investigatory

stop that led to the seizure of the heroin. The trial judge rejected this contention,

noting that the information provided by the two informants was corroborated by

the officers' observations in the parking lot and provided them with the

reasonable suspicion needed under the totality of the circumstances.

      On appeal, defendant again argues that the judge erred in finding that the

investigatory stop was permissible. We disagree.

      Our review of a trial judge's decision on a motion to suppress is limited.

State v. Robinson, 200 N.J. 1, 15 (2009). In reviewing a motion to suppress

evidence, we must uphold the judge's factual findings, "so long as those findings



3
  Bossick was later charged with third-degree attempted possession of heroin,
N.J.S.A. 2C:5-1 and N.J.S.A. 2C:35-10(a)(1).
                                                                             A-4599-16T4
                                         5
are supported by sufficient credible evidence in the record." State v. Rockford,

213 N.J. 424, 440 (2013) (quoting Robinson, 200 N.J. at 15). Additionally, we

defer to a trial judge's findings that are "substantially influenced by [the trial

judge's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy."         Ibid. (alteration in original)

(quoting Robinson, 200 N.J. at 15). We do not, however, defer to a trial judge's

legal conclusions, which we review de novo. Ibid.

        It is well settled that the police may lawfully stop a motor vehicle and

detain the occupants on less than probable cause in order to investigate

suspicious conduct.     State v. Stovall, 170 N.J. 346, 356 (2002).       Such an

"investigatory stop," also known as a Terry4 stop, is characterized by a detention

in which the person approached by a police officer would not reasonably feel

free to leave, even though the encounter falls short of a formal arrest. Id. at 355-

56. During a Terry motor vehicle stop, a police officer may detain an individual

for a brief period, if the stop was "based on reasonable and articulable suspicion

that an offense . . . has been or is being committed." State v. Bacome, 228 N.J.

94, 103 (2017) (quoting State v. Carty, 170 N.J. 632, 639-40 (2002)). Once a

lawful stop is made, the subsequent reasonable detention of the occupant of the


4
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                            A-4599-16T4
                                         6
motor vehicle constitutes a permissible seizure. State v. Dickey, 152 N.J. 468,

475 (1998). The burden is on the State to show by a preponderance of the

evidence that it possessed sufficient information to give rise to the required level

of suspicion. State v. Pineiro, 181 N.J. 13, 19-20 (2004).

      "The principal components of a determination of reasonable suspicion

. . . [are] the events which occurred leading up to the stop . . . and then the

decision whether these historical facts, viewed from the standpoint of an

objectively reasonable police officer, amount to a reasonable suspicion . . . ."

Stovall, 170 N.J. at 357 (alteration in original) (quoting Ornelas v. United States,

517 U.S. 690, 696 (1996)). Determining whether a reasonable and articulable

suspicion exists depends upon the totality of the circumstances. Pineiro, 181

N.J. at 22. In evaluating the totality of the circumstances surrounding a Terry

stop, a reviewing court must balance "the State's interest in effective law

enforcement against the individual's right to be protected from unwarranted

and/or overbearing police intrusions." State v. Davis, 104 N.J. 490, 504 (1986).

      In reviewing the totality of the circumstances, we are also required to

"give weight to 'the officer's knowledge and experience' as well as 'rational

inferences that could be drawn from the facts objectively and reasonably viewed

in light of the officer's expertise.'" State v. Citarella, 154 N.J. 272, 279 (1998)


                                                                            A-4599-16T4
                                         7
(quoting State v. Arthur, 149 N.J. 1, 10-11 (1997)). "The fact that purely

innocent connotations can be ascribed to a person's actions does not mean that

an officer cannot base a finding of reasonable suspicion on those actions as long

as 'a reasonable person would find the actions are consistent with guilt.'" Id. at

279-80 (quoting Arthur, 149 N.J. at 11).

       Information provided to the police by a reliable informant may generate

the reasonable suspicion necessary for an investigatory stop. Davis, 104 N.J. at

506. However, even if the informant has never worked with the police before,

the information provided by the informant, once corroborated by the

observations of the police, can provide reasonable suspicion to justify an

investigatory stop.   State v. Birkenmeier, 185 N.J. 552, 562 (2006).             An

informant's tip is reliable if, under the totality of the circumstances, there is a

sufficient basis for crediting the tip. State v. Smith, 155 N.J. 83, 92 (1998).

      There is no mathematical formula for deciding whether the totality of

circumstances provides the required articulable or particularized suspicion and,

as the case law suggests, the test is qualitative, not quantitative. Stovall, 170

N.J. at 370. The New Jersey Supreme Court has recognized that although

"veracity" and "basis of knowledge" are relevant elements in demonstrating

probable cause, which is a higher standard than that necessary for an


                                                                           A-4599-16T4
                                        8
investigatory stop, neither is essential under the totality of the circumstances

test. Smith, 155 N.J. at 93. See also State v. Novembrino, 105 N.J. 95, 121-23

(1987). "A deficiency in one of those factors 'may be compensated for, in

determining the overall reliability of a tip, by a strong showing as to the other,

or by some other indicia of reliability.'" State v. Zutic, 155 N.J. 103, 110-11

(1998) (quoting Illinois v. Gates, 462 U.S. 213, 233 (1983)).

      Applying these principles, we discern no basis for disturbing the judge's

determination that the police properly conducted an investigatory stop of

defendant as he attempted to leave the K-Mart parking lot.           Contrary to

defendant's contention, the two informants provided Officer Acevedo with

sufficient, particularized information that defendant was selling heroin in store

parking lots in Hazlet, including the K-Mart parking lot where the police found

him in the midst of a drug transaction with Bossick. The informants knew that

defendant was selling heroin because they each previously purchased this drug

from him during the summer of 2013.

      The first informant had previously provided Officer Acevedo with reliable

information and, as discussed above, the fact that the second informant was

cooperating with the police for the first time was of little moment because the

information he provided matched what the first informant had already told the


                                                                          A-4599-16T4
                                        9
officer.   The police were able to independently corroborate both of the

informants' accounts during their surveillance.    Defendant fit the physical

description provided by the first informant, was in the K-Mart parking lot, and

was driving a red sedan, although it was an Oldsmobile rather than a Mitsubishi.

Defendant was also engaging in what reasonably appeared to be a drug

transaction with Bossick given the information provided by the informants,

defendant's location in the middle of the parking lot, and Bossick's unusual

actions in approaching the car. Once the car was stopped, Bossick admitted he

paid defendant $200 for heroin, and Officer Duncan thereafter found the fifty

packets of heroin in defendant's pants pocket during a Terry pat down.

      Viewing the clear mosaic of these circumstances, we conclude that the

accuracy of the informants' tips was corroborated by the independent

observations of the police officers, thus generating reasonable articulable

suspicion to justify the investigatory stop of defendant.   Therefore, the trial

judge properly denied defendant's suppression motion.

      Affirmed.




                                                                         A-4599-16T4
                                      10